Exhibit 10.1

DIGIMARC CORPORATION 1999 STOCK INCENTIVE PLAN

1999 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PROGRAM
Amended and Restated on April 22, 2001
Amended and Restated on March 29, 2002
Amended and Restated on April 17, 2003
Amended and Restated on May 2, 2003
Amended and Restated on March 10, 2004
Amended and Restated on May 2, 2006
Amended and Restated on March 7, 2007

ARTICLE I
ESTABLISHMENT AND PURPOSE OF THE PROGRAM

1.01                        Establishment of Program

The 1999 Non-Employee Director Stock Incentive Program (the “Program”) is
adopted pursuant to the Digimarc Corporation 1999 Stock Incentive Plan (the
“Plan”) and, in addition to the terms and conditions set forth below, is subject
to the provisions of the Plan.

1.02                        Purpose of Program

The purpose of the Program is to enhance the ability of the Company to attract
and retain directors who are not Employees (“Non-Employee Directors”) through a
program of automatic grants of Options or awards of other types stock incentive
compensation under the Plan (together, “Awards”).

1.03                        Effective Date of the Program

The Program became effective as of the Registration Date on December 1, 1999,
and was first amended and restated by the Board on April 22, 2001 to increase
the number of Shares granted pursuant to Initial Grants and Subsequent Grants
(as defined below) and to change the vesting provisions thereunder. The Program
was further amended and restated by the Board on March 29, 2002 to increase the
number of Shares granted pursuant to Initial Grants and Subsequent Grants, to
award additional Option grants to Non-Employee Directors serving on committees
of the Board, and to change the vesting provisions for all automatic Option
grants. The Program was further amended and restated by the Board on April 17,
2003 to specify that Committee Service Grants shall be made only to Non-Employee
Directors who serve as a member of a “standing committee” of the Board. The
Program was further amended and restated by the Board on May 2, 2003 to
eliminate the requirement that a Non-Employee Director serve as a director of
the Company for at least six (6) months before receiving a Committee Service
Grant. The Program was further amended and restated by the Board on March 10,
2004 to provide that the Board may waive the issuance of option grants under the
Program, in whole or


--------------------------------------------------------------------------------


in part, for any particular year. The Program was further amended and restated
by the Board on May 2, 2006 to specify that the Board may elect to make the
stock compensation awards specified by the Program in a form other than stock
options, including any form of stock compensation authorized under the Plan, in
whole or in part, for any particular year.  The Program was further amended and
restated by the Board on March 7, 2006 to change the amount of the annual stock
compensation awards.

ARTICLE II
DEFINITIONS

Capitalized terms in this Program, unless otherwise defined in this Program,
have the meaning given to them in the Plan. As used in this Program, the
following definitions shall apply:

2.01                        Change in Control

“Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:

(a)           the direct or indirect acquisition by any person or related group
of persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept, or

(b)           a change in the composition of the Board over a period of
thirty-six (36) months or less such that a majority of the Board members
(rounded up to the next whole number) ceases, by reason of one or more contested
elections for Board membership, to be comprised of individuals who are
Continuing Directors.

2.02                        Continuing Directors

“Continuing Directors” means members of the Board who either (i) have been Board
members continuously for a period of at least thirty-six (36) months or
(ii) have been Board members for less than thirty-six (36) months and were
elected or nominated for election as Board members by at least a majority of the
Board members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.


--------------------------------------------------------------------------------


2.03 Corporate Transaction

“Corporate Transaction” means any of the following transactions:

(a)           a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;

(b)           the sale, transfer or other disposition of all or substantially
all of the assets of the Company (including the capital stock of the Company’s
subsidiary corporations) in connection with the complete liquidation or
dissolution of the Company;

(c)           any reverse merger in which the Company is the surviving entity
but in which securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding securities are transferred to
a person or persons different from those who held such securities immediately
prior to such merger; or

(d)           acquisition by any person or related group of persons (other than
the Company or by a Company-sponsored employee benefit plan) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities (whether or not in a transaction also
constituting a Change in Control), but excluding any such transaction that the
Plan Administrator determines shall not be a Corporate Transaction.

ARTICLE III
STOCK INCENTIVE GRANT TERMS

3.01                        Date of Grant and Number of Shares

(a)           Initial Grant.  A Non-Qualified Stock Option to purchase twenty
thousand (20,000) shares of Common Stock shall be granted (“Initial Grant”) to
each Non-Employee Director elected or appointed to the Board for the first time
on or after March 29, 2002. Such Initial Grant shall be made on the date each
such Non-Employee Director first becomes a Non-Employee Director.

(b)           Subsequent Grants.  Immediately following each annual meeting of
the Company’s stockholders commencing with the annual meeting of the Company’s
stockholders in 2002, each Non-Employee Director who continues as a Non-Employee
Director following such annual meeting shall be granted an award of three
thousand (3,000) shares of Restricted Stock and a Non-Qualified Stock Option to
purchase six thousand (6,000) shares of Common Stock (each a “Subsequent
Grant”); provided that no Subsequent Grant shall be made to any Non-Employee
Director who has not served as a director of the Company, as of the time of such
annual meeting, for at least six (6) months. Each such Subsequent Grant shall be
made on the date of the annual stockholders’ meeting in question.

(c)           Committee Service Grants.  Each Non-Employee Director who serves
as a member of a standing committee of the Board immediately following each
annual meeting of the Company’s stockholders, commencing with the annual meeting
of the Company’s stockholders in 2002, shall be granted a Non-Qualified Stock
Option to purchase three thousand (3,000) shares of Common Stock (a “Committee
Service Grant”). Non-employee directors shall receive an additional Committee
Service Grant for each individual standing committee of the Board upon


--------------------------------------------------------------------------------


which he or she serves as a member as described above. For purposes of this
provision, the term “standing committee” of the Board shall mean the Audit
Committee, the Compensation Committee, the Corporate Governance Committee, and
the Nominating Committee. Each such Committee Service Grant shall be made on the
date of the annual stockholders’ meeting in question.

(d)           Waiver of Grants.  The Board may waive the issuance of grants to
be made pursuant to this Section 3.01 of the Program for any particular year, in
whole or in part, provided such waiver is made prior to the date of grant. Any
waiver by the Board with respect to grants for a particular year shall in no way
affect the right of Non-Employee Directors to receive grants under the Program
in a subsequent year.

(e)           Discretion Regarding Form of Awards.  Notwithstanding the
foregoing, the Board may elect to make the awards authorized by this
Section 3.1, in whole or in part, for any particular year, in any form of stock
compensation authorized under the Plan so that the total value of all components
of stock compensation granted pursuant to this Section 3.1(a), (b) or (c),
respectively, equals the value (determined using the Black-Scholes valuation
model, or any other valuation model selected by the Board) of the grant that
would otherwise have been made on the terms set forth in the applicable
subsection.

3.02                        Vesting

(a)           Initial Grant.  Each Initial Grant under the Program shall vest
and become exercisable as to 1/36 of the shares of Common Stock subject to the
Award on each monthly anniversary of the date of grant, such that the Award will
be fully exercisable (or no longer subject to any risk of forfeiture) three
(3) years after its date of grant.

(b)           Subsequent Grants and Committee Service Grants.  Each
Non-Qualified Stock Option included in a Subsequent Grant or Committee Service
Grant under the Program shall vest and become exercisable as to 1/12 of the
shares of Common Stock subject to the Award on each monthly anniversary of the
date of grant, or on such other schedule as the Board may specify, such that the
Award will be fully exercisable one (1) year after its date of grant.  Each
award of Restricted Stock included in a Subsequent Grant or Committee Service
Grant under the Program shall be subject to a forfeiture restriction that lapses
as to 100 percent of the shares on the one-year anniversary of the grant date,
or on such other schedule as the Board may specify, such that the Award will no
longer be subject to any risk of forfeiture one (1) year after its date of
grant.

3.03                        Exercise Price

The exercise price per share of Common Stock of each Initial Grant and each
Non-Qualified Stock Option included in a Subsequent Grant shall be one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.

3.04                        Corporate Transaction/Change in Control

(a)           In the event of a Corporate Transaction, each Award which is at
the time outstanding under the Program automatically shall become fully vested
and exercisable (or no longer subject to any risk of forfeiture) immediately
prior to the effective date of such Corporate


--------------------------------------------------------------------------------


Transaction. Effective upon the consummation of the Corporate Transaction, all
outstanding Awards under the Program shall terminate. However, all such Awards
shall not terminate if the Awards are, in connection with the Corporate
Transaction, assumed by the successor corporation or Parent thereof.

(b)           In the event of a Change in Control (other than a Change in
Control which also is a Corporate Transaction), each Award which is at the time
outstanding under the Program automatically shall become fully vested and
exercisable (or no longer subject to any risk of forfeiture), immediately prior
to the specified effective date of such Change in Control. Each such Option
shall remain so exercisable until the expiration or sooner termination of the
applicable Option term.

3.05                        Other Terms

The Plan Administrator shall determine the remaining terms and conditions of the
Awards awarded under the Program.


--------------------------------------------------------------------------------